COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Ex parte Thomas Aven Cole

Appellate case number:    01-15-00107-CR

Trial court case number: 2005582

Trial court:              County Criminal Court at Law No. 10 of Harris County

       The Court previously requested briefing from the parties. The court reporter has
informed us that the reporter’s record has not been requested by appellant. We also have not
received the requested briefing from appellant.
       If appellant does not file a brief within 10 days of this order, the appeal will be decided
without his brief. The response of the State is due by March 27, 2015, regardless of whether
appellant files a brief. No extensions of these deadlines will be considered.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                   X Acting individually     Acting for the Court


Date: March 3, 2015